COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Masoud Sanati v. Kamran Arab Nka Kamran Armani Azar

Appellate case number:   01-18-00325-CV

Trial court case number: 1091270

Trial court:             County Civil Court at Law No. 1 of Harris County

        Appellee Kamran Arab N/K/A Kamran Armani Azar filed a motion for rehearing of this
court’s July 2, 2019 opinion. The court requests a response to this motion. The response is due
on Thursday, August 8, 2019. The appellee’s reply to the response is due on Thursday,
August 15, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: ___July 25, 2019___